               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 DEBRA LEE HUZJAK,

                       Plaintiff,
                                                       Case No. 19-CV-969-JPS-JPS
 v.

 ACS GUARDIANSHIP SERVICES,
 STATE OF WISCONSIN Department of                                     ORDER
 Aging, RYAN WILKES, ST. FRANCIS
 HOSPITAL, ASCENSION
 HEALTHCARE, JUDGE MURRAY,
 and STEVE PETERS,

                       Defendants.


       Plaintiff filed this action on July 8, 2019. (Docket #1). Because Plaintiff

sought leave to proceed without prepayment of the filing fee, her complaint

was subject to screening. See (Docket #2); 28 U.S.C. § 1915(e)(2). The next

day, Magistrate Judge Nancy Joseph issued a report and recommendation

on the matter of screening Plaintiff’s complaint. (Docket #5). Magistrate

Judge Joseph concluded that the Court lacked jurisdiction over Plaintiff’s

claims pursuant to the abstention doctrine of Younger v. Harris, 401 U.S. 37

(1971), as the claims are directly related to an ongoing state judicial

proceeding. Id. Magistrate Judge Joseph accordingly recommended that the

action be dismissed. Id.

       In her recommendation, Magistrate Judge Joseph informed Plaintiff

that, pursuant to 28 U.S.C. § 636(b)(1)(B) and (C), Federal Rule of Civil

Procedure 72(b)(2), and General Local Rule 72(c), she had fourteen days to

file an objection to the recommendation. (Docket #5 at 6). That deadline has
passed and the Court has received no objection or any other

communications from Plaintiff. Having received no objection thereto, and

in full agreement with Magistrate Judge Joseph’s analysis and conclusions

therein, the Court will adopt the recommendation. Because jurisdiction is a

threshold inquiry, the Court will dismiss on that basis. The dismissal will,

therefore, be without prejudice.

      Accordingly,

      IT IS ORDERED that Magistrate Judge Nancy Joseph’s July 9, 2019

Report and Recommendation (Docket #5) be and the same is hereby

ADOPTED; and

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED without prejudice.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 29th day of July, 2019.

                                     BY THE COURT:



                                     ____________________________________
                                     J. P. Stadtmueller
                                     U.S. District Judge




                                   Page 2 of 2
